     Case 4:20-cv-00112-JCB Document 1 Filed 02/12/20 Page 1 of 2 PageID #: 1



 1 JOSEPHE. MUDD, (CA BARNO. 141479)
   jgs~h.mudd(a),ffslaw .com
 2 FREEMAN, FREEMAN & SMILEY, LLP
   5 Park Plaza, Suite 650
 3 Irvine California 92614
   Telephone: (949) 252-2777
 4 Facsimile: (949) 252-2776
   Admitted Pro Hae Vice
 5
   MARTINS. WOZNIAK (TX STATE BAR NO. 22013550)
 6 1901 Central Drive
   Bedford, TX 76021
 7 Phone: (214) 417-0520
   Fax: (817) 545-9847
 8 Email: mswozhiak@sbcglobal.net
 9 Attorneys for Plaintiff
   CVE Technology, Inc.
10
11                               UNITED STATES DISTRICT COURT
12                                 EASTERN DISTRICT OF TEXAS
13
14 CVE TECHNOLOGY, INC., a Texas                          Case No.
   Corporation,                                                      - - - - - - - -- -
15
                Plaintiff,                                COMPLAINT
16
        vs.
17
   UNITED STATES OF AMERICA,
18
                Defendant.
19
20
21               CVE Technology, Inc. ("Plaintiff' or "Taxpayer") for its complaint against the
22 United States of America ("Defendant") states:
23                     NATURE OF ACTION, JURISDICTION AND VENUE
24               This is a civil action brought by Plaintiff under the provisions of 28 U.S.C.
25 7422(f), under which this Court has jurisdiction.
26               1.    Venue is proper because Taxpayer's place of business is 3000 E. Plains
27 Parkway, Plano, TX.
28               Plaintiff alleges as follows:
                                                      1
                                                 COMPLAINT
     4410436.1
     27383-860
     Case 4:20-cv-00112-JCB Document 1 Filed 02/12/20 Page 2 of 2 PageID #: 2




 1               2.   Plaintiff does its accounting and files its tax returns on a calendar year
 2 basis.
 3               3.   Plaintiffs tax return for the year ending December 31, 2017, was filed
 4 on July 12, 2018 .
 5               4.   The tax return, a copy of which is attached hereto as Exhibit "A,"
 6 Plaintiff reported a taxable income loss in the amount of $17,596,963.
 7               5.   Simultaneous with its 2017 income tax return, Plaintiff filed an election
 8 to carry the Net Operating Loss of $17,596,963 to its two (2) prior tax years. A copy
 9 of the Application for Tentative Refund sent simultaneously is attached hereto as
10 Exhibit "B."
11               6.   More than six (6) months has passed since the filing of the Request for
12 Tentative Refund for tax years 2015 and 2016. Plaintiff has chosen to deem the
13 refund request denied pursuant to IRC section 6511.
14               7.   The total reduction in 2015 and 2016 tax of Plaintiff resulting from the
15 carry back is $6,032,586 plus interest.
16               8.   Without applying the loss carryback as requested, Defendant has been
17 collecting monthly installments from Plaintiff for taxes otherwise due in 2015 or
18 2016, which sums should not be due as a result of requested refunds
19                                              PRAYER
20               WHEREFORE, Plaintiff prays for refund of tax resulting from NOL carryback
21 to 2015 and 2016 tax years in the amount of $6,032,586.00, plus all amounts
22 collected against liability resulting from failure to process the NOL carryback.
23 Dated: February 12, 2020
24
25
                                                 By: Isl Joseph E. Mudd
26                                                   JOSEPH E. MUDD
                                                     Attorney for Plaintiff
27                                                   CVE TECHNOL OGY, INC., a
                                                     Texas Corporation
28
                                                     2
                                                COMPLAINT
     4410436.1
     27383-860
